DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez et al (US PG. Pub. 2017/0348857) in view of ZAK (US PG. Pub. 2020/0223064).  Relative to claims 1-2, 5-9, Vasquez discloses:  
(claim 1) A fastener feeding system (100)(Fig. 3-4) for a manufacturing facility (inherently included with system having manufacturing processes; Para. 0019) having a plurality of manufacturing cells (116, 242)(Para. 0038; 0060; 0072)(Fig. 4, 5), the fastener feeding system (100) comprising: 
a fastener distribution assembly (see Ref. 102, 106, 118)(Fig. 2, 4), comprising: 
a robotic manipulator (see manipulator of Ref. 102)(Fig. 2, 4), 
at least one fastener reservoir (106)(Fig. 2) proximate the robotic manipulator (manipulator of Ref. 102) and configured to receive a plurality of one or more types of fasteners (see “fasteners such as bolts, washers, nuts, rivets, screws, spacers, etc.…) from a supply (104)(Fig. 4)(Para. 0018-1019; 0023), 
a sensor assembly (118)(Fig. 2) associated with the robotic manipulator (102) and configured to detect individual fasteners (“fasteners”) taken from the at least one fastener reservoir (106)(Para. 0030), the robotic manipulator (102) is adapted to select individual fasteners (“fasteners” or “parts”) from the at least one fastener reservoir (106)(Para. 0029-0030); 
a transport assembly (see staging structure, Ref. 122, which may include a conveying structure; and Ref. 112)(Fig. 4)(Para. 0052), comprising: 
conveying structure (“conveying structure” of Ref. 122) defining a path extending between the fastener distribution assembly (102, 104, 106, 118)(Fig. 2, 4) and the plurality of manufacturing cells (Ref. 116, 242)(conveying structure of Ref. 122 receives kit holders, 114 and sequentially transfers them to a holder positioning structure, 116, which are further transferred to Ref. 242)(Fig. 5)(Para. 0050; 0052; 0060), 
one or more fastener carriers (114)(Fig. 4) supported on the conveying structure (“conveying structure” of Ref. 122) for movement along the path (Para. 0023; 0052; ); and 
a controller (128)(Fig. 2) communicating with the robotic manipulator (102) and the transport assembly (122, 112)(Fig. 4, 6)(Para. 0054; 0052; 0060); 
the controller (128)(Fig. 2) controlling movement of the one or more fastener carriers (114) to and between the fastener distribution assembly (102, 104, 106, 118)(Fig. 2, 4) and the plurality of manufacturing cells (116, 242)(Para. 0019; 0049) whereby selected fasteners (“fasteners”) are delivered to the plurality of manufacturing cells (116, 242)(Fig. 4, 6)(Para. 0054; 0060); 
(claim 2) the conveying structure (“conveying structure”) comprises a track extending between the fastener distribution assembly (102, 104, 106, 118)(Fig. 2, 4) and the plurality of manufacturing cells (116, 242)(Para. 0019; 0049); and the one or more fastener carriers (114) are supported on the track for movement therealong (Para. 0049; 0052)(Fig. 4-7); 
(claim 5) the sensor assembly (118) comprises a vision system (Para. 0030; 0050, see “cameras”, “optical inspector”); 
(claim 6) the vision system comprises at least one of: at least one camera (see optical scanner, or “camera”) configured to detect visual information related to fasteners (“fasteners”)(Para. 0030);
(claim 7) at least one carrier (114)(Fig. 2, 4) comprises a nest (see planar board, 222) configured to support a plurality of fasteners (“fasteners”) thereon, such that each fastener (“fastener”) on the carrier (114) is supported at a defined position and orientation (Para. 0064); 
(claim 8) the nest (222) is configured to support each fastener (“fastener”) at a defined position and orientation relative to a feature on at least one of the nest (222) or the carrier (114)(Para. 0064)(Fig. 4); and
(claim 9) at least one carrier (114) is configured to support at least one fastener (“fastener”) and at least one component (any component on the fastener) associated with the at least one fastener (carrier, 114, inherently supports any components associated with each of the carried fasteners; see Fig. 4-7; Para. 0019).

Relative to claims 13-14, the disclosure of Vasquez includes: 
(claim 13) A method of providing fasteners (“fasteners”) to a plurality of manufacturing cells (see “workstation”; Ref. 116)(Para. 0019; 0049) within a manufacturing facility (Para. 0019)(Fig. 3-4), the method comprising: 
detecting an individual fastener (“fastener”) at a fastener distribution assembly (102, 104, 106, 118) with a sensor assembly (118) associated with a robotic manipulator (102)(Fig. 4);
selecting at least one fastener (“fastener” or “part”) from a fastener reservoir (106) at a fastener distribution assembly (102, 104, 106, 112, 118)(Fig. 2, 4) using a robotic manipulator (102)(Fig. 2, 4)(Para 0023); 
selecting the fastener (“fastener”) from the fastener reservoir (104)(Fig. 4); 
placing the at least one fastener (“fastener” or “part”) on a fastener carrier (114)(Fig. 2, 4) using the robotic manipulator (102)(Fig. 2, 4)(Para. 0023-0024); and 
controlling movement of the fastener carrier (114) along a conveying structure (see “conveying structure” of Ref. 122; and Ref. 112) extending between the fastener distribution assembly (102, 104, 106, 118)(Fig. 2, 4) and at least one of the plurality of manufacturing cells (116, 242)(Para. 0049; 0060) to thereby deliver the fastener (“fastener” or “part”) to at least one of the plurality of manufacturing cells (116, 242)(Para. 0054-0055; 0060); and
(claim 14) the sensor assembly (118) comprises a vision system including at least one camera (see “camera” or “scanner”) configured to detect visual information related to the at least one fastener (“fastener” or “part”)(106)(Fig. 5-7)(Para. 0030; 0049); and selecting the fastener (“fastener” or “part”) from the fastener reservoir (106)(Fig. 5-7).

Relative to claims 1-2, 5-9, and 13-14, Vasquez does not disclose: 
(claim 1) the sensor assembly associated with the robotic manipulator is configured to detect individual fasteners in the at least one fastener reservoir, the robotic manipulator is adapted to select individual fasteners from the at least one fastener reservoir based on information received from the sensor assembly;
(claim 6) the vision system is configured to detect visual information related to fasteners in the at least one fastener reservoir; or a marker associated with the robotic manipulator and configured to facilitate calibration of the robotic manipulator with the at least one camera; 
(claim 13) detecting an individual fastener in a fastener reservoir; and selecting the fastener (“fastener”) from the selecting fastener reservoir comprising selecting the fastener based on information received from the sensor assembly;

(claim 14) the sensor assembly is configured to detect visual information related to the at least one fastener while in the fastener reservoir; and selecting the fastener  from the fastener reservoir comprises selecting the fastener based on the visual information. 
ZAK teaches: 
(claim 1) the sensor assembly (34)(Fig. 1-2) associated with the robotic manipulator (32)(Fig. 1-2) is configured to detect individual fasteners (22)(Fig 1-2) in the at least one fastener reservoir (24)(Fig. 1-2)(Para. 0021), the robotic manipulator (32) is adapted to select individual fasteners (22) from the at least one fastener reservoir (24) based on information received from the sensor assembly (34)(vision system 34, determines identity, pick locations, and orientation of parts, 22; robot, 30, picks parts, 22, based on a determined precise pick location, and pick orientation based on captured location and orientation of parts, 22; and the robot, 30, also picks parts based on determined quality and other characteristics; Para. 0042; 0043; 0045);
(claim 6) the vision system (34) is configured to detect visual information related to fasteners (22) in the at least one fastener reservoir (24)(Para. 0021; 0045); or a marker associated with the robotic manipulator and configured to facilitate calibration of the robotic manipulator with the at least one camera; and
(claim 13) detecting an individual fastener (22) in a fastener reservoir (24); and selecting the fastener (22) from the selecting fastener reservoir (24) comprises selecting the fastener (22) based on information received from the sensor assembly (34)(identity, pick location, and orientation of part, 22, as sensed by the vision system, 34, is used to control the robot, 30, in picking up the item, 22 from the bin, 24; the controller determines the best path to pick the item or part, 22, from the bin, 24, to the destination, 28, based on sensed information; Para. 0023; movement of the end-effector, 32, or EOAT is also controlled based on sensed information from the vision system 34 which is used to determine plan to pick items, 22, from bin, 24; Para. 0035-0036; moreover, vision system, 34, detects number and shapes of parts, 22, and senses quality or other characteristics of parts, 22, in bin, 24; Para. 0035; 0043);
(claim 14) the sensor assembly (34) is configured to detect visual information related to the at least one fastener (22) in the fastener reservoir (24); and selecting the fastener (22) from the fastener reservoir (24) comprises selecting the fastener (robot picks items at precise pick location and target orientation) based on the visual information (Para. 0043-0043). 
ZAK teaches: the sensor assembly detecting individual fasteners in the fastener reservoir, and selecting the fastener from the fastener reservoir comprises selecting the fastener based on the visual information as described above for the purpose of providing a conveyance system and method for moving one or more items between a source location and a destination location that reduces human labor, is easy to use, and increases overall safety (Para. 0007-0008) .
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Vasquez with the sensor assembly detecting individual fasteners in the fastener reservoir, and selecting the fastener from the fastener reservoir comprises selecting the fastener based on the visual information, as taught in ZAK for the purpose of providing a conveyance system and method for moving one or more items between a source location and a destination location that reduces human labor, is easy to use, and increases overall safety.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez in view of ZAK as applied to claim 1 above, and further in view of Martinez et al (US PG. Pub. 2020/0216264).  Relative to claim 4, Vasquez in view of ZAK discloses all claim limitations mentioned above, including: the controller (128)(Fig. 2) is configured to control the robotic manipulator (112) and movement of the one or more fastener carriers (114)(Para. 0054-0055).
Vasquez in view of ZAK does not expressly disclose: the controller is configured to control the robotic manipulator and movement of the one or more fastener carriers based on information related to a demand for fasteners at one or more of the manufacturing cells.
Martinez teaches: the controller (102)(Fig. 1) is configured to control the robotic manipulator (end effector, 120, of robot, 108)(Fig. 2)(Para. 0021) and movement of the one or more fastener carriers (AGV’s, 110 which include loading platforms)(Fig. 2) based on information related to a demand (“work order”) for fasteners (“parts”) at one or more of the manufacturing cells (part storage locations)(Para. 0026; 0028), for the purpose of providing an improved system and method for automating and/or facilitating execution of a work order that is less time-consuming, reduces human labor, minimizes error, and allows increased coordination between robots (Para. 0001-0002).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Vasquez in view of ZAK so that the robotic manipulator and movement of the one or more fastener carriers is controlled based on information related to a demand for fasteners described above, as taught in Martinez for the purpose of providing an improved system and method for automating and/or facilitating execution of a work order that is less time-consuming, reduces human labor, minimizes error, and allows increased coordination between robots.

Allowable Subject Matter
Claims 11-12, and 15-17 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 3 and 15, the prior art does not expressly disclose:
(claim 3) the track comprises a plurality of track segments aligned end-to-end;
each track segment includes at least one linear motor; 
each carrier includes at least one permanent magnet cooperating with the linear motors of the track segments to move the carrier along the respective track segments; and
the linear motors of the plurality of track segments controlled by the controller to cooperate with the at least one permanent magnet of each fastener carrier to precisely move the fastener carrier along the track, and position the fastener carrier at a desired location on the track, as claimed; or 
(claim 15) the conveying structure comprises a track with a plurality of track segments, each track segment including at least one linear motor;
the fastener carrier includes at least one permanent magnet cooperating with the at least one linear motor of the track segments to move the fastener carrier along the track segments; and
controlling movement of the fastener carrier along the track comprises selectively energizing the linear motors of the track segments to precisely move the fastener carrier along the track and precisely position the fastener carrier at a desired location on the track, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martinez et al (US PG. 2020/0216264; Para. 0025-0026; 0028-0029); Ghanem (US PG. Pub. 2020/0130189; Para. 0060-0063).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655